Citation Nr: 1616203	
Decision Date: 04/22/16    Archive Date: 05/04/16

DOCKET NO.  07-11 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a headache disability, claimed as migraines, other than service-connected postsurgical headaches.


REPRESENTATION

Appellant represented by:	Thomas Andrews, Attorney-at-Law


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to January 1980.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO).  In April 2008, the Veteran testified at a Board hearing before the undersigned; a transcript is included in the record.

This matter was previously before the Board in November 2009 and June 2011, when it was remanded for additional development.  (In the November 2009 Board decision, the Board also denied the Veteran's claim of clear and unmistakable error (CUE) within a prior rating decision regarding the disability rating assigned for epilepsy.  That matter was appealed to the U.S. Court of Appeals for Veterans Claims (Court), resulting in a November 2010 Joint Motion for Remand (JMR) by the parties, and a December 2010 Court Order remanding the matter of CUE for compliance with the instruction in the JMR.  The matter of CUE was again denied in the June 2011 Board decision, and again appealed to the Court.  In a July 2012 memorandum decision, the Court affirmed the Board's June 2011 decision with respect to the matter of CUE.  In September 2012, the Veteran's motion for a panel decision was granted, and the panel determined that the July 2012 memorandum decision remained the decision of the Court.  The matter of CUE is no longer in appellate status.)

To resolve the complex medical questions at issue in this matter, the Board obtained advisory medical opinions from the Veterans Health Administration (VHA) in October 2015 and December 2015.  In January 2016, the Veteran provided additional evidence (response to December 2015 VHA opinion); RO initial consideration was waived by written correspondence submitted with that evidence.  (See January 2016 Medical Opinion Response Form, noting Veteran's request that the Board proceed with adjudication of his appeal.)



FINDING OF FACT

It is not shown that the Veteran has (or during the pendency of this claim has had) a headache disability other than his service-connected postsurgical headaches.


CONCLUSION OF LAW

Service connection for a headache disability other than service-connected postsurgical headaches is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in June 2004 and March 2005, VA notified the Veteran of the information needed to substantiate his claim, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  In March 2006, he received notice, as required by Dingess v. Nicholson, 19 Vet. App. 473 (2006), of potential "downstream" issues such as disability rating and effective date, and the matter was readjudicated in the April 2006 statement of the case.  The notice requirements have been met.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant).  

The Veteran's service treatment records (STRs), service personnel records, pertinent postservice treatment records, and Social Security Administration (SSA) records have been secured.  The Board notes that the Veteran asserted that he received treatment for migraines in 1977 from Kessler Air Force Base (AFB) and from 1977 through January 1980 from Shaw AFB Hospital.  The Veteran has not indicated that he received inpatient treatment for migraines (i.e., the record, to include his lay testimony, does not indicate that relevant records of inpatient treatment (which might have been stored separately from his STRs) are outstanding).  Furthermore, VA requested such records of the service department in March 1980, and all available records were sent in April 1980.  In response to a subsequent request for records, Shaw AFB confirmed in September 1996 that no further records were available.  Accordingly, the Board finds that remand to obtain (separately stored) hospital impatient records of migraine treatment during active service is unnecessary and doing so would serve no useful or meaningful purpose and only instead result in unnecessarily imposing additional burdens on VA with no potential benefit flowing to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

The Veteran was provided with VA examinations in September 2005 and June 2010, and addendum opinions were obtained in January and August 2013.  The Board additionally sought two VHA opinions (October and December 2015).  As discussed in more detail below, while the VA examinations were inadequate to fully resolve the medical question at issue, and the October 2015 VHA opinion was wholly inadequate (and not considered in the decision provided herein), the Board finds that the December 2015 VHA opinion provider considered the relevant history of the Veteran's claimed migraine headache disability, to include his STRs, postservice treatment records, and prior VA and private opinions of record, and provided rationales to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 12, 123-24 (2007).  The Board finds that the December 2015 VHA opinion is adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  

The Board further finds that the December 2015 VHA opinion (while not obtained by the RO) substantially satisfies the Board's November 2009 and June 2011 remand instructions to obtain an adequate medical expert opinion regarding the etiology of the Veteran's claimed migraine headaches.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing in April 2008, the undersigned explained what was needed to substantiate the claim of service connection, and the Veteran's testimony reflects actual knowledge of the requirements.  A deficiency in the conduct of the hearing has not been alleged.  The Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) were satisfied.
 
The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim decided herein.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection requires evidence showing: (1) a current disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the current disability and the disease or injury incurred or aggravated in service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  38 C.F.R. § 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases (including migraines, if manifested as an organic disease of the nervous system) will be presumed to have been incurred in service if manifested to a compensable degree of at least 10 percent disabling within one year after service.  38 U.S.C.A. § 1101, 1112, 1113; 38 C.F.R. § 3.307, 3.309(a).  If a chronic disease enumerated in 38 U.S.C.A. § 1101(a) (West 2014); 38 C.F.R. § 3.309(a) is diagnosed after separation from service, the nexus requirement of a claim for service connection can be proven by evidence of a continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Secondary service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 U.S.C.A. § 3.310(a).  Establishing service connection on a secondary basis requires evidence of (1) a current chronic disability for which service connection is sought; (2) an already service-connected disability; and (3) that the disability for which service connection is sought was either (a) caused or (b) aggravated by the already service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran is currently service-connected for, inter alia, grand mal epilepsy with postsurgical headaches (postsurgical headaches).  The question at issue in this appeal is whether the Veteran has a current migraine headache disability that had its onset in, or is causally related to, his active service and is separate from (of a different etiological origin than) his service-connected postsurgical headaches.  

The Veteran's STRs reflect that he was seen several times for headaches during active service.  A December 1976 record reflects treatment for headache in association with sore throat, runny nose, and cough; the impression was of an upper respiratory infection.  A March 1979 record documents complaints of headache, dizziness, and weakness.  At that time, the Veteran reported a 3-4 year history of migraine headaches.  Symptoms included pounding-type pain at the right temple, without visual or auditory complaints; the diagnosis was migraine headache.  October 1979 records note complaints of laceration, blurred vision and nagging headache following a fall from a bunk bed several days earlier, in which the Veteran hit his head.  At that time, he reported that he had lost consciousness until he arrived at the (private) hospital for treatment; the impression was of postconcussion headache.  (The September 1979 private hospital emergency room record has been associated with the record.  It notes that the Veteran presented with a laceration to the right eyebrow following a fall from a bunk bed.  The record notes that the Veteran was alert and oriented, with no neurological symptoms.  The only diagnosis noted was a laceration to the right face.)  

The Veteran's December 1979 examination at separation from service notes the March 1979 treatment for migraine headaches; the Veteran was clinically evaluated as normal in all systems.  In the accompanying report of medical history, the Veteran reported experiencing frequent or severe headaches, but denied experiencing any periods of unconciousness.  In the narrative summary portion of the March 1979 report of medical history, the examiner noted only one treatment for migraine headache (March 1979), and the Veteran was noted to have been hospitalized as an inpatient in a military hospital for treatment of pneumonia.  Notably, although the Veteran sought regular medical treatment for complaints such as skin conditions (see May 1977, July 1977, September 1977, January 1978, February 1978, August 1978, December 1978, February 1979, May 1979, August 1979, September 1979, October 1979, and November 1979 STRs), insect sting (see September 1978 STR), viral infection (see October and November 1978 STRs), and low back pain (see November 1978, February 1979, and August 1979 STRs), there are no other recorded complaints of headache in the Veteran's STRs, no medical evidence that he was prescribed narcotics for treatment of headache, and no documentary evidence that he was placed on light duty/profile.  

The Veteran's service personnel records are also associated with his claims file, to include performance reports covering the time period from November 1976 through August 1979; his received consistently high marks on his performance reports, and there is no evidence in his personnel file that he was placed on light duty/profile at any point during his active service. 

The month following separation from service, in February 1980, the Veteran received emergency hospital treatment following a grand mal seizure.  He reported a history of a fall from a bunk bed approximately two months prior.  He reported a history of visual hallucinations and tremors after drinking.  He stated that he awakened at times during the night with blood on his pillow and a feeling that he had bitten his tongue.  A familial history (sister) of seizures was noted.  The Veteran reported a 10-year history of bilateral headache suggestive of migraine, with scotomata and tunnel vision.  Examination revealed a large arteriovenous malformation (AVM) in the right parieto-occipital area.

The Veteran subsequently sought, and was granted (in May 1980), service connection for AVM of the right parieto-occipital area with secondary seizure disorder and headaches.  However, in November 1980, service connection was severed based on a finding that AVM was a congenital defect. 

In a July 1981 statement, the Veteran stated that when he fell from the bunk bed during service, he fell into a coma.  During a March 1983 Board hearing, the Veteran testified that he had migraine headaches prior to active service.  In December 1983, the Veteran received surgical treatment (right parietal occipital craniotomy with resection of AVM) for the AVM. 

In December 1990 testimony before a VA Regional Office hearing officer and in a November 1990 letter to Senator Strom Thurmond, the Veteran stated that the 10-year history of headaches reported previously (in February 1980) was the result of strained vision and resolved after he obtained prescription eyeglasses.  At the December 1990 hearing, he further testified that he began to have headaches again after the incident in which he fell off a bunk bed. 

In a December 1993 letter, the Veteran's then-treating physician reported on the Veteran's continued treatment for a seizure disorder, the symptoms of which included episodic flashing lights in his left field of vision prior to a seizure.  The physician noted the Veteran's self-reported prior history of migraine headaches, which had resolved, and a current history of postseizure headaches.

In April 1998, the Veteran testified at a Board hearing that he lost consciousness when he fell from the bunk bed and that he was carried to the hospital.  On July 1998 VA epilepsy examination, the Veteran reported seizures that begin with flashing lights in the left visual field.  The examiner commented on the treatment for migraine headache in service, speculating that the in-service headache may have been a manifestation of the AVM.  The Veteran denied any current headaches other than postseizure headaches.  In an October 1999 letter, the Veteran's wife stated that the Veteran has severe headaches after his seizures. 

In January 1999, the Board issued a decision granting service connection for grand mal epilepsy.  The Board found that, while there was evidence that the seizure disorder was the natural progression of a congenital defect (the AVM), service connection was warranted based either on a theory of presumptive in-service occurrence (as the first documented grand mal seizure occurred a month after discharge from active service) or related to an in-service event (the fall from the bunk bed).

In a May 2000 application for SSA benefits, the Veteran reported use of over-the-counter medication for severe headaches.  In June 2000, the Veteran was granted SSA benefits for seizure disorder and depression. 

In October 2000, the Veteran submitted a claim of service connection for migraine headaches.  On December 2000 VA examination, the Veteran reported headaches that had their onset following his AVM surgery (i.e., not during active service.)  The headache symptoms were described as occurring weekly, lasting three to four hours, and responding to over-the-counter medication.  The headaches were determined to be consistent with postsurgical headaches.  Based on the examination report, the Veteran's service-connected epilepsy was recharacterized to include postsurgical headaches.  (See April 2001 rating decision.) 

In March 2002, the Veteran testified at a Board hearing (for a claim for earlier effective date for his grant of service connection for epilepsy) that he had recurrent headaches during active service that intensified after his fall from the bunk bed.  He reported postfall symptoms of headache pain of 8-9 out of 10, with sensitivity to light and sound.  His wife testified that, after the fall, the Veteran would see red lights or "speckles" prior to seizures.

An October 2002 "Independent Medical Evaluation" (IME) from a private physician and associate professor of radiology and nuclear medicine includes a nexus opinion that the fall from the bunk bed in service (not the AVM) caused the Veteran's seizures and headaches.  Specifically, the private physician opined that the Veteran "signs and symptoms are classic of the well-known neuralgic diagnosis of the so called Post-traumatic syndrome," citing to "Merrit's Textbook of Neurology" in support of his opinion.  

In March 2003 correspondence, the Veteran's wife stated that the Veteran lost consciousness when he fell from the bunk bed.  

On February 2004 private consultation, the Veteran reported that he had migraine headaches.  In an April 2004 report, the private physician opined that the flashing lights reported by the Veteran were migraine auras and not seizures.  

In June 2004, the Veteran filed a claim for, inter alia, migraine headaches (i.e., for a headache disability separate from the postsurgical headaches for which he was already service connected.)  He stated that migraine headaches were diagnosed during active service, and that he continued to suffer headaches that required treatment with medication.  In September 2004, February 2005, and March 2005 correspondence, the Veteran reiterated his contention that he has a migraine headache disability, separate from his postsurgical headaches, that had its onset during active service.  In March 2005 correspondence, the Veteran's wife stated that the Veteran has experienced migraine headaches for many years.  

On November 2004 VA examination (associated with a claim for Dilantin toxicity), the Veteran reported his belief that his visual disturbance was a partial seizure (i.e., not a migraine aura), occurring 2-3 times per week.  At that time, he also reported chronic daily headaches in the area of his skull where his arteriovenous malformation was treated. 

On September 2005 VA examination, the examiner noted a history of migrainous and postconcussive headaches in service.  The Veteran stated that his headaches had worsened since his 1983 surgery and that he believed they were of two types: pounding headaches occurring once or twice a month on the right side of his skull near the back and more severe pounding headaches, associated with photophobia, occurring once or twice a month for two or three days at a time, that he considered migraines (and believed were related to headaches documented while on active duty service).  The examiner did not have the claims file to review and stated that he could not distinguish, without resort to speculation, migraines from postsurgical headaches. 

In his December 2005 notice of disagreement, the Veteran sated that he was treated for migraine headaches throughout active service.  

At an April 2008 Board hearing, the Veteran testified about his claimed migraine headaches.  He stated that he has migraines once or twice a month, and that his migraines started while he was on active duty.  He described eye pain and sensitivity to odors.  He stated that he had migraines the whole time he was on active duty, and that they sometimes prevented him from performing his duties.  He reported that he sought treatment at the infirmary twice a month and was given medication, including codeine.  He stated that his migraines lessened in frequency temporarily after his 1983 surgery, but continued to occur.  The Veteran and his witness testified that he experienced both disabling and nondisabling headaches. 

On June 2010 VA examination, the Veteran stated that he was diagnosed with migraines in 1976, while on active duty service, and that he received multiple episodes of light duty related to his headaches.  The Veteran stated at that time that there was no significant change in the frequency or severity of his headaches pre- and postcraniotomy, and that his postsurgical headaches had completely resolved.  He described bifrontal headaches of moderate to severe intensity, occurring 1-2 times per month, and lasting 10 minutes to 30 minutes.  The headaches were characterized as pulsating in quality with associated visual disturbances, olfactory sensitivity, nausea/vomiting, photophobia, and phonophobia.  They are sometimes triggered by fatigue, and are completely prostrating.  The Veteran reported the inability to perform any activities of daily living during a headache.  The diagnosis was migraine headache, and a negative nexus opinion was provided based on a lack of documented in-service injury or event.  With respect to the Veteran's service-connected postsurgical headaches, the examiner noted the Veteran's insistence that they had resolved. 

A January 2013 VA addendum opinion was provided by the same examiner as in June 2010.  The examiner noted documented treatment for headache in service on three occasions (attributed to different etiologies), but opined that no pattern of headache chronicity was documented in the service treatment records.  An August 2013 addendum from the same examiner restated the January 2013 opinion as rationale for finding no nexus to service for migraine headaches.  The examiner further stated that the Veteran's postsurgical headaches were of a separate etiology and symptomatology. 

Additional postservice treatment records note treatment for migraine and nonmigraine headaches attributed to various causes.  For example, an October 2001 VA treatment record notes a splitting headache.  In a December 2001 VA treatment record the Veteran reported a right-sided headache following seizure two days prior.  A May 2003 VA treatment record notes that seizure onset is provoked by seeing an aura of flashing red lights in his left field of vision.  A history of complaints of persistent headache related to medication was noted.  In February 2004, a private consultation report notes the Veteran's report of weekly migraine headaches, the symptoms of which included pounding pain (but not too severe).  His seizure medication was changed, in part to help with migraine prophylaxis.  A September 2005 VA treatment record notes complaints of a migraine headache with pain behind his eyes and around both ears.  An August 2006 VA treatment record notes complaints of headache, with the last seizure one year prior.

In October 2015, the Board obtained a VHA expert opinion.  The October 2015 expert did not provide a summary of the record and her responses to the questions posed were internally inconsistent.  For example, she initially opined (in capital letters) on the first page of the opinion that the Veteran did not have a separate migraine headache disorder, but then stated, on the second page of the opinion, that it was as likely as not that the Veteran did have a separate headache disability.  The expert also stated, in the same paragraph that the separate headache disability was at least as likely as not to have been worsened beyond the normal progression by active service (i.e., that it was aggravated by events in service) and that, because the in-service event was static (and not degenerative) it was "even less likely that [the fall] aggravated his headaches" (emphasis added).  Furthermore, the expert did not provide a rationale for all conclusions reached (to include consideration of secondary service connection, which was raised by the record.)  Because the October 2015 VHA opinion is internally inconsistent, the Board finds that it is inadequate to resolve the medical questions at issue and is not probative evidence either for or against the Veteran's claim; it will not be discussed further.

In December 2015, the Board obtained another VHA expert opinion.  The expert reviewed the full record and provided a nearly six page summary of the medical evidence of record, to include the Veteran's lay contention that he has a separate migraine headache disability that had its onset during active service.

With respect to the Veteran's assertion that he was diagnosed with, and treated with narcotics for, migraine during active service, the expert opined that such assertion is contradicted by the Veteran's STRs.  In rendering such opinion, the expert considered each documented complaint of headache in the Veteran's STRs.  
The expert noted that the December 1976 complaint of headache was part of the acute symptomatology of an upper respiratory infection and not to a headache syndrome.  The examiner considered the diagnosis of migraine headache recorded in March 1979, but stated that the Veteran's presentation at that time was not consistent with migraine headache, and opined that the examiner's migraine diagnosis was most likely due to the Veteran's self-reported history of migraines, i.e., that the Veteran provided his own (lay) diagnosis.  The expert noted that the third complaint of headache, in October 1979, was diagnosed as post-concussion headache, but observed that the diagnosis was made without benefit of the emergency room record (i.e., it was based on the Veteran's report, in a line of duty statement, that he was unconscious when he arrived at the emergency room.)  The expert opined that the October 1979 diagnosis was incorrect, as the emergency room record stated that the Veteran was alert and oriented with no neurological symptoms.  [While the examiner stated that the September 1979 emergency room record was not in the file and referred to a summary discussed elsewhere, the Board notes that the record is associated with the file (albeit difficult to read), and that the findings are consistent with the summary referenced.  See description of record, supra.]  The expert opined that the most likely etiology for the October 1979 headache was that it was part of the acute symptomatology of the Veteran having struck his head with resulting in a laceration needing stitches, and that it did not constitute a headache syndrome. 

The expert considered the Veteran's lay testimony that he was diagnosed with migraines during active service, including his testimony that he was treated with narcotics (codeine) and placed on multiple episodes of light duty.  However, she noted that his testimony was in conflict with his STRs, which document that he was treated with Fiorinal (not a narcotic), are silent for any evidence that he was put on light duty, and indicate that the only diagnosis of migraine was based on his report of a prior history of migraines.  The examiner stated that a single headache does not constitute a headache syndrome, that the sole time the Veteran presented with a headache (unrelated to other causes) his medical presentation was not consistent with migraine, and that there was no medical evidence of any headache syndrome during active service.  

With respect to the Veteran's postservice records, the expert noted that they were replete with treatment for postsurgical headaches, for which he had clearly and properly been diagnosed.  The examiner opined that such headaches can include features of migraine headaches and are commonly (mis)diagnosed as such.  She noted that the medical literature indicates that chronic headaches that develop postcraniotmy can be clinically indistinguishable from migraine headaches, and that the medical evidence of record is consistent with a finding that the Veteran's current headaches (regardless of presentation) are etiologically associated with his craniotomy.  She opined that it was less likely as not that the Veteran had a current headache disability that was separate from his service-connected epilepsy with postsurgical headaches.  She further noted that her conclusion that the Veteran does not have a separate headache disability precluded a finding that he has a headache disorder related to (or aggravated by) AVM as a congenital defect, or secondary to/aggravated by epilepsy/postsurgical headaches. 

In response to the Board's specific questions regarding the conflicting medical evidence of record, the expert noted that flashing lights could be associated with either complex partial seizure or migraine aura, but that the etiology of the Veteran's flashing lights was irrelevant to determining whether the Veteran had a separate headache disability related to active service.  The expert also noted that the medical literature supports a finding that headaches are not uncommon in association with seizures, and that experiencing multiple types of headache are not uncommon (and did not support a finding of two separate headache conditions).  The expert also noted that the Veteran's December 2000 and November 2004 reports (on VA examination) of headache onset postcraniotomy and associated with the craniotomy site were consistent with her conclusions regarding etiology.  

The expert responded in some depth to the October 2002 "IME" report.  The expert first noted that the opinion was not provided by a specialist in neurology or a neurosurgeon, and that "the conclusions drawn are not consistent with those supported by the weight of the medical literature on the etiology of seizures."  [The VHA expert is a board certified neurologist.]  The expert noted that the examiner cited to "Merrit's Textbook of Neurology," but explained that the cited treatise evidence actually supported her opinion.  The expert explained that complex partial seizures (which the Veteran has) begin at a focal site within the brain.  Because the fall from the bunk bed in service did not (according to the emergency room record) result in concussion, loss of consciousness, or other neurological complaints, and subsequent brain imaging has not shown any focal lesion due to the fall, medical literature and established neurology practice do not support a finding that the fall led to the Veteran's seizure disorder.  The expert noted that, on the other hand, a large AVM is a focus for seizure activity, and that a new onset seizure is one of the most common presenting complaints leading to a diagnosis of an AVM (and is one of the reasons that the standard of care for new onset seizure includes brain imaging).  The expert concluded that the October 2012 "IME" examiner's conclusions were, essentially, without support in the Veteran's record or the medical literature.  

The Board acknowledges the complexity of the medical evidence of record, and finds that the December 2015 VHA expert's report and opinion is the most probative evidence in this matter.  The VHA expert, who is a board certified neurologist, conducted a comprehensive review of the Veteran's claims file, responded to other medical opinions of record, evaluated the lay evidence in light of the (objective) medical evidence of record, referred to the relevant medical literature, and provided rationale for her opinion that the Veteran does not have a headache disability separate from the one for which he is already service connected.  Additionally, the 2015 VHA expert is the only board certified neurologist to have provided an opinion after full review of the claims file.  Consequently, the Board finds that it is highly probative evidence weighing against the Veteran's claim.

The Board has considered the probative value of the other medical opinion evidence of record, but finds that most diagnoses of a separate headache disability are based on the Veteran's lay testimony regarding symptom history and prior diagnosis.  For example, the March 1979 STR provides a diagnosis of migraine that appears based on the Veteran's report of a 3-4 year history of migraines (and is, according to the VHA expert, inconsistent with the clinical presentation at the time); the October 1979 STR provides a diagnosis of postconcussion headaches based on the Veteran's self-report of losing consciousness (which is contradicted by the emergency room records); the December 1993 letter and April 2004 report from the Veteran's treating physicians are based on the Veteran's self-report of a history of migraine headaches; the September 2005 VA opinion was based on the STRs noting migraine and postconcussion headaches during active service (which were in turn based on the Veteran's self-reports); and the June 2010, January 2013, and August 2013 VA opinions were based on the Veteran's self-report of migraines during active service.  

As regards the October 2004 "IME" opinion, in particular, the VHA expert explained in some detail it is medically contradicted by the very medical literature to which it cited; thus, the Board finds that it is entitled to no probative weight.  To the extent that the remaining medical opinion evidence of record is based on the Veteran's lay testimony regarding the history of his symptoms and diagnoses, the Board finds that (as is discussed below) it is based on an inaccurate factual predicate and is not probative evidence in support of the Veteran's claim.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) ("[a]n opinion based upon an inaccurate factual premise has no probative value").  To the extent that the remaining medical opinion evidence is premised on medical judgment, the Board finds that it is entitled to less probative weight than the VHA expert's opinion, based on her particular expertise (education, training, and experience) in the field of neurology, plus her comprehensive review of the Veteran's claims file.  Consequently, as the remaining medical opinion evidence of record is either not probative or entitled to less probative weight than the December 2015 VHA expert opinion, the Board finds that the expert opinion is the most probative medical evidence to address the Veteran's claim.

The Board has considered the Veteran's lay testimony in this matter, to include as reported in his STRs and postservice treatment records, as well as in his correspondence and hearing testimony related to this claim.  

The Board acknowledges that the Veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  See 38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person).  However, given the complexity of the medical question at issue in this matter, the Veteran, who is not shown to have the necessary education, training, or experience, is not competent to opine as to the diagnosis and etiology of his headache disability.  Thus, to the extent that his lay statements (or any medical evidence based on his lay statements) assert that he has a separate migraine (or other) headache disability (distinct and of separate etiology from his service-connected postsurgical headaches), based on his own self-diagnosis, they are not competent evidence in support of his claim.  The Board likewise finds that statements from the Veteran's family (e.g., his wife) attesting to their observations that he currently experiences migraine headaches are not competent evidence supporting the Veteran's claim.  

(Notably, the Board does not dispute the lay testimony that the Veteran's current headache disability manifests as (what are perceived as) different types of headaches.  The Board merely concludes that the lay testimony is not competent to determine that the headaches are of separate etiologies (and thus potentially entitled to separate disability ratings/compensation), which is a complex medical question beyond the scope of lay expertise,  and notes that the probative medical evidence of record (from the VHA expert) indicates that it is not uncommon for seizures to result in different "types" of headaches that are, nonetheless, of the same etiological origin.)

The Veteran is competent, however, to report on symptoms he experience, treatment he received, and diagnoses he was given by medical professionals.  As the Veteran has reported a history of migraine symptoms, treatment, and diagnosis prior to the onset of his service-connected postsurgical headaches, the credibility of his testimony (and, by extension the probative value of medical opinion evidence based on such testimony) is critical to the resolution of the matter decided herein.  

Credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno, supra.  For continuity of symptomatology, the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 26 (1991).  The Board may, however, consider a lack of contemporaneous medical evidence as one factor, among others, in determining the credibility of lay evidence.  Buchanan, 451 F.3d at 1337.

The Board has reviewed the Veteran's various lay statements in the record and notes that they are inconsistent with each other and contradicted by the contemporaneous (objective) medical evidence of record.  The Board notes that the Veteran has asserted on several occasions that he lost consciousness (or was in a coma) after hitting his head when he fell off a bunk bed in September 1979, during active service.  The Board acknowledges that he received a diagnosis of postconcussion headache based on such assertion.  However, as noted by the VHA expert, these assertions (and the resulting diagnosis) are contradicted by the actual (private) emergency room record, created when the Veteran sought treatment following the fall, which notes that the Veteran was alert and oriented, with no neurological symptoms, and treated solely for a laceration.  The Board further notes that, on separation from service, the Veteran indicated on his report of medical history that he had never experienced any periods of loss of consciousness, which contradicts his report on seeking follow-up medical treatment in October 1979.  Consequently, the Board finds that the Veteran's lay testimony (and that of his family members, e.g., his wife) that he lost consciousness after falling from the bunk bed is contradicted by the contemporaneous medical evidence of record and is not credible evidence in support of his claim.

As regards his testimony that he was diagnosed with migraine headaches during active service, treated with narcotics, frequently placed on light duty, and unable to perform job tasks, the VHA expert noted that the one time the Veteran was treated for migraine (the diagnosis of which she concluded was not medically warranted given the Veteran's clinical presentation) during active service, he was not treated with a narcotic.  Additionally, while the Veteran has asserted that he was frequently placed on profile/light duty due to the debilitating effects of his migraine headaches, the Board notes that his personnel records and his STRs are silent for any documented episodes of profile/light duty.  

While the Board generally cannot determine that lay evidence lacks credibility solely because it is uncorroborated by contemporaneous medical records, Buchanan at 1336, a lack of documentation can be considered probative when context indicates that such evidence, if it existed, would have been recorded, see FED.  R. EVID. 803 (7); see also Kahana v. Shinseki, 24 Vet. App. 428, 440 (2001) (Lance, J., concurring). The Board finds it reasonable that, if the Veteran was treated with narcotic pain relievers, such as codeine, (particularly if on a regular basis, as asserted at the April 2008 Board hearing) it would have been recorded in his STRs.  However, as detailed above, his STRs note numerous treatment for skin complaints, as well as for other ailments, but only three complaints of headache: one associated with viral illness, one associated with the fall from the bunkbed (but not concussion, as noted above), and one (incorrectly) diagnosed as migraine (based on the Veteran's self-report of a history of migraine); there are no reports of migraine headache treated with narcotics.  

The Board likewise finds it reasonable that episodes of inability to perform his assigned duties would be recorded, and they are not.  In fact, the Veteran's performance evaluations indicate that he consistently received high marks and was recommended for advancement ahead of his peers.  Consequently, the Board finds that the Veteran's lay testimony regarding diagnosis of and treatment for migraine headache during active service is not credible (and is, with respect to his assertion of performance deficits, contradicted by his personnel records) and is not probative evidence in support of his claim.  

The Board has considered the Veteran's additional lay testimony of record and finds that it is not credible because it is either inconsistent with other lay testimony or because it is contradicted by the medical evidence of record.  For example, on February 1980 medical treatment he asserted a 10-year history of migraine-like headaches and during a March 1983 Board hearing, the Veteran testified that he had migraine headaches prior to active service.  (While the Veteran is not competent to diagnose migraine headaches, he is competent to report any diagnosis he was given by a medical professional.)  However, in a November 1990 letter to Senator Strom Thurmond, the Veteran stated that the 10-year history of headaches reported previously was the result of strained vision (i.e., were not a migraine headache disability or related to active service/service-connected disability) and resolved after he obtained prescription eyeglasses.  At the December 1990 hearing, he testified that he began to have headaches again after the incident in which he fell off a bunk bed (i.e., during active service) but, on December 2000 VA examination, reported that they onset again following his AVM surgery (i.e., several years following separation from active service.)  During his September 2005 VA examination, he reported that he experienced two types of headaches: one associated with the surgical site and one he considered a migraine, but at his June 2010 VA examination stated that his postsurgical headaches (for which he receives VA disability compensation) had completely resolved.  At the April 2008 Board hearing, the Veteran stated that his migraines lessened in frequency temporarily after his craniotomy, but on June 2010 VA examination, he stated that that there was no significant change in the frequency or severity of his headaches pre- and postcraniotomy.  The Board finds it significant that the Veteran's lay testimony is not only inconsistent, but contradictory.  Consequently, the Board finds that his testimony regarding the history and evolution of his symptoms (and any diagnoses he may have been provided that are not corroborated by the medical evidence of record) it not credible and is not probative evidence in support of his claim.

In summary, the Veteran's lay testimony is either not competent (to the extent that he attempts to provide his own migraine diagnosis) or not credible (to the extent that he reports on the history and nature of his headache disability symptoms).  Lay testimony provided by others is similarly either not competent or not credible.  The most probative medical evidence of record (the December 2015 VHA expert opinion) indicates that the Veteran does not have a current headache disability that is separate (i.e., of different etiological origin) from the postsurgical headaches for which he is currently service connected.  The VHA expert further concluded that no headache syndrome (i.e., chronic disability) manifested during the Veteran's active service, and that he did not have a (separate) chronic headache disability secondary to or aggravated by service-connected disability.  The contradictory medical opinion evidence of record is either entitled to less probative weight (because the opinion provider had less expertise than the VHA expert or did not have the benefit of reviewing the entire claims file) or no probative weight (because it is either not supported by the medical literature or because it is based on the Veteran's (not credible) lay testimony).  Consequently, the preponderance of the probative evidence is against the claim of entitlement to service connection for (a separately diagnosed) headache disability, and it must be denied.


ORDER

Service connection for a headache disability other than service-connected postsurgical headaches is denied. 



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


